Citation Nr: 0723491	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-08 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board previously issued a decision in this case in August 
2004 determining that new and material evidence had not been 
submitted to reopen a claim for service connection for 
epidermophytosis and calluses of the feet, and denying 
service connection for PTSD, a bladder disorder, 
gastroesophageal reflux disease, and erectile dysfunction.  
The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, in March 2007, issued a Memorandum Decision reversing 
the Board's denial of service connection for PTSD and 
affirming the Board's denial of the other claims.  The Court 
remanded the case, directing the Board to grant service 
connection for PTSD and to assign an appropriate disability 
rating and effective date.  In light of the Court's 
affirmance of the Board's decision concerning the other 
claims, the only issue remaining concerns the PTSD.  


FINDINGS OF FACT

1.  The Court has found that the evidence shows the veteran 
has a current diagnosis of PTSD.  

2.  The Court has found that the evidence shows the 
uncontroverted credible evidence weighs in favor of a finding 
that the veteran's claimed stressor occurred.  

3.  The Court has found that the evidence shows the medical 
records provide the causal nexus between the veteran's PTSD 
and his verified stressor.  


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants in developing their 
claims.

As directed by the Court, the Board is granting the veteran's 
claim for service connection for PTSD.  So there is no need 
to discuss whether there has been compliance with the notice 
and duty to assist provisions of the VCAA because this is 
inconsequential, regardless.  The veteran also recently 
indicated in July 2007 on a 90-day letter response reform, 
which the Board customarily sends out in cases, like his, 
which have been remanded from the Court, that he did not have 
anything else to submit.  He asked that the Board please 
proceed immediately with the readjudication of his appeal 
after giving his representative the opportunity to review and 
submit additional argument in support of the case - which 
has been done.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, his lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2006).  

In its Memorandum Decision the Court found that the record 
revealed - and that the Board had acknowledged - that the 
veteran has a current diagnosis of PTSD, establishing the 
first element necessary for his entitlement to service 
connection for this condition.  The Court also determined the 
uncontroverted credible evidence weighs in favor of a finding 
that his claimed stressor occurred, reversing the Board's 
finding in that regard.  Finally, the Court found that the 
medical records provide the causal nexus (i.e., etiological 
link) between the veteran's PTSD and the verified stressor 
needed to establish the third element necessary for 
service connection.  Accordingly, the Court held that the 
veteran has satisfied all three requirements necessary for an 
award of service connection for PTSD.  Thus, the Court 
remanded the case, instructing the Board to grant service 
connection for PTSD and to assign an appropriate disability 
rating and effective date.  Therefore, service connection for 
PTSD is granted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304(f).  



As for assigning a disability rating and effective date, 
these are downstream issues.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The RO generally makes 
these initial determinations, and if the veteran elects to 
contest them, he must separately appeal these additional 
issues to the Board.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  See, too, Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

So inasmuch as the RO has not yet assigned an initial 
disability rating and effective date for the PTSD - and the 
veteran has not yet disagreed with those determinations and 
perfected an appeal to the Board on those additional issues 
- the Board does not have jurisdiction to consider them.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.200 
(2006).  However, following the Board's grant herein of 
service connection for PTSD - pursuant to the Court's 
instruction - the RO will assign a rating and effective date 
for the disability.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


